Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 17/077,494 which was filed on 10/22/2020. 

Response to Amendment
In the response filed 6/28/2022, claims 1-2, 4, 6-8, 10, 12-13, and 15-20 have been amended.  No new claims have been added or cancelled. Accordingly, claims 1-20 stand pending.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that newly amended claims overcomes the 35 USC 101 rejection due to newly added claim elements such as “an export server” communicatively coupled to “a file system”.  The examiner respectfully disagrees.  The newly added claim elements of the export server and file system are generic computer components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the examiner is not persuaded.
The applicant argues that Muhlestein does not disclose “filtering the content of the managed directory based on an access control list (ACL) for the managed directory and using a visibility filter policy, wherein the visibility filter policy is attached to the managed directory rather than defined as part of the export server”.  The examiner respectfully disagrees.  While Muhlestein does not teach the use of an export server (newly cited Song is used to teach that limitation as discussed in the claim rejections below), Muhlestein teaches, in paragraphs 0019, 0028, and 0039, using an ACL for the managed directory and using an access-based enumeration (ABE) policy as a visibility filter policy attached to the file system, e.g. managed directory.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite receiving a request for data, filtering the data, and returning the filtered data to the user.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a file storage system”, “a processor and memory”, “an export server”, and a “file system” nothing in the claim element precludes the step from practically being performed in the mind. For example, retrieving data with access restrictions are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite four additional elements – a file system, an export server, a processors and a memory. The file system, export server, processor, and memory in the steps are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of receiving, formatting, and comparing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-9, 11, and 13-20 recite additional elements of receiving an additional request to filter and return results, the protocol of the request and filter/access control, receiving the additional request with a different protocol, generating a copy of the directory with access control, determining if a directory has a filter/access control and filtering based on that determination, and the filter/access control being based on the access protocol or the structure of the directory. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-12, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Muhlestein et al. (US2014/0317371), hereinafter Muhlestein, in view of Song et al. (US2007/0288487), hereinafter Song.

Regarding Claim 1:
Muhlestein teaches:	
	A method comprising: receiving a request to access content of a managed directory of a file system (Muhlestein, [0019, 0039], note user request for data); 
filtering the content of the managed directory based on an access control list (ACL) for the managed directory and using a visibility filter policy, wherein the visibility filter policy is attached to the managed directory rather than defined as part of the export server (Muhlestein, [0019, 0028, 0039], note using an ACL for the managed directory and using an access-based enumeration (ABE) policy as a visibility filter policy; note the ABE is attached to the file system, e.g. managed directory); and 
providing, responsive to the request, the filtered content of the managed directory (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy to return to the user).
While Muhlestein teaches using ACLs and visibility filter policies, Muhlestein doesn’t specifically teach the use of an export server. However, Song is in the same field of endeavor, information retrieval, and Song teaches:
receiving, by an export server, a request to access content of a managed directory of a file system (Song, figure 5, [0046], note the use of service managers, e.g. export servers, to receive requests for managed directories)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.

Regarding Claim 4:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
receiving, by an additional export server different from the export server, an additional request to access the content of the managed directory of the file system (Muhlestein, [0019, 0039], note user request for data, note this is for every request) (Song, figure 5, [0046], note the use of multiple different service managers, e.g. export servers, to receive requests for managed directories); 
filtering the content of the managed directory based on the ACL for the managed directory and using the visibility filter policy attached to the managed directory (Muhlestein, [0019, 0028, 0039], note using an ACL for the managed directory and using an access-based enumeration (ABE) policy as a visibility filter policy; note the ABE is attached to the file system, e.g. managed directory) (Song, figure 5, [0046], note the use of multiple different service managers, e.g. export servers, to receive requests for managed directories); and
providing, responsive to the additional request, the filtered content of the managed directory (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy to return to the user); 
wherein the request is received by way of a first file system access protocol associated with the export server and the additional request is received by way of a second file system access protocol associated with the additional export server and different from the first file system access protocol (Song, figure 5, [0027], note the requests may use different service level protocols as well as different local service access protocols which means the first file system access protocol may be different than the second file system access protocol associated with the service managers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.

Regarding Claim 7:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
receiving, by the export server, a request to access content of an additional directory of the file system, wherein the additional directory is not a managed directory of the file system (Muhlestein, [0019, 0039], note user request for data, note this is for every request) (Song, figures 2 and 4-5, [0024, 0046], note the use of service managers, e.g. export servers, to receive requests for managed directories; note access external devices, e.g. not a managed directory of the file system); 
determining that the additional directory does not have a visibility filtering policy attached to the additional directory (Song, figures 2 and 4-5, [0028-0029, 0045-0046], note determining if a local ACL or a service ACL should be used, which is interpreted as determining if the additional directory does not have a visibility filtering policy since the local ACL is optional.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies);
identifying a default visibility filter policy to be used to filter the content of the additional directory (Song, figures 2 and 4-5, [0028-0029, 0045-0046], note determining if a local ACL or a service ACL should be used, if the external device is not using a local ACL then the service ACL is used, which is interpreted as a default visibility filter.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies); 
filtering, the content of the additional directory using the default visibility filter policy (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy) (Song, figures 4-5, [0013, 0042, 0045-0046], note filtering content based on the default ACL.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies); and 
providing, responsive to the request to access the content of the additional directory, the filtered content of the additional directory (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy to return to the user) (Song, figures 4-5, [0013, 0042, 0045-0046], note filtering content based on the ACL and providing the content to the user).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.

Regarding Claim 8:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
wherein the default visibility filter policy comprises an export filter policy associated with a file system access protocol used by the export server to provide the request to access the content of the additional directory of the file system (Song, figures 2 and 4-5, [0027-0029, 0045-0046], note the requests may use different service level protocols as well as different local service access protocols; note the service managers comprise service access protocol translators which is associated with file system access protocols used to provide the request to access the content and interpreted as the export filter polices.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the default ACL using additional visibility filter policies).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.

Regarding Claim 10:
Muhlestein teaches:
 A method comprising: receiving a request to access content of a directory of a file system (Muhlestein, [0019, 0039], note user request for data); 
filtering the content of the directory based on an access control list (ACL) for the directory and using the visibility filter policy attached to the directory rather than a visibility filter policy defined as part of the export server (Muhlestein, [0019, 0028, 0039], note using an ACL for the managed directory and using an access-based enumeration (ABE) policy as a visibility filter policy; note the ABE is attached to the file system, e.g. managed directory); and 
providing the filtered content of the directory responsive to the request (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy to return to the user).
While Muhlestein teaches using visibility filter policies, Muhlestein doesn’t specifically teach the use of an export server; determining whether the directory has a visibility filter policy attached to the directory; in response to determining that the directory has a visibility filter policy attached to the directory; filtering the content of the directory based on an access control list (ACL) for the directory and using the visibility filter policy attached to the directory rather than a visibility filter policy defined as part of the export server; or in response to determining that the directory does not have a visibility filter policy attached to the directory; providing the unfiltered content of the directory responsive to the request.  However, Song is in the same field of endeavor, information retrieval, and Song teaches:
receiving, by an export server, a request to access content of a managed directory of a file system (Song, figure 5, [0046], note the use of service managers, e.g. export servers, to receive requests for managed directories);
determining whether the directory has a visibility filter policy attached to the directory (Song, figures 2 and 4-5, [0028-0029, 0045-0046], note determining if a local ACL or a service ACL should be used, which is interpreted as determining if the additional directory does not have a visibility filtering policy since the local ACL is optional.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies);
in response to determining that the directory has a visibility filter policy attached to the directory (Song, figures 2 and 4-5, [0028-0029, 0045-0046], note determining if a local ACL or a service ACL should be used and using the appropriate ACL in response to the determination, which is interpreted in response to determining that the directory has a visibility filter policy attached since the local ACL is optional.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies); filtering the content of the directory based on an access control list (ACL) for the directory and using the visibility filter policy attached to the directory rather than a visibility filter policy defined as part of the export server, and providing the filtered content of the directory responsive to the request or in response to determining that the directory does not have a visibility filter policy attached to the directory; providing unfiltered content of the directory responsive to the request (Song, figures 2 and 4-5, [0013, 0028-0029, 0042, 0045-0046], note filtering content based on the ACL and providing the content to the user.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies.  Note the use of “or” in the claimed limitation means that only one of the limitations associated with the or condition need to be satisfied); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.

Regarding Claim 11:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
the directory of the file system is a managed directory of the file system (Muhlestein, [0019, 0039], note user request for data, note this is for every request); and 
the visibility filter policy is attached to the managed directory and configured to be used to filter the content of the managed directory regardless of which file system access protocol is used to access the content of the managed directory (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy) (Song, figure 4, [0013, 0042], note filtering content based on the ACL).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.

Claim 12 discloses substantially the same limitations as claim 1 respectively, except claim 12 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 1 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 1.

Claim 15 discloses substantially the same limitations as claim 4 respectively, except claim 15 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 4 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 4.

Claim 18 discloses substantially the same limitations as claim 7 respectively, except claim 18 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 7 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 7.

Claim 19 discloses substantially the same limitations as claim 8 respectively, except claim 19 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 8 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 8.

Claim Rejections - 35 USC § 103
Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlestein in view of Song and Varadamma et al. (US2018/0288057), hereinafter Varadamma.

Regarding Claim 2:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
receiving, by an export server, a request to access content of an additional managed directory of the file system, the additional managed directory being within a directory tree of the managed directory (Muhlestein, [0019, 0039], note user request for data, note this is for every request) (Song, figure 5, [0046], note the use of service managers, e.g. export servers, to receive requests for managed directories); 
filtering the content of the additional managed directory based on an additional ACL for the additional managed directory and using an additional visibility filter policy, wherein the additional visibility filter policy is attached to the additional managed directory rather than defined as part of the export server (Muhlestein, [0019, 0028, 0039], note using an ACL for the managed directory and using an access-based enumeration (ABE) policy as a visibility filter policy; note the ABE is attached to the file system, e.g. managed directory) (Song, figure 5, [0045-0046], note the use of service managers, e.g. export servers, to receive requests for managed directories; note the local ACLs may be used in place of the ACLs in the service manager, e.g. export server.  When combined with the use of ABEs with ACLs as taught by Muhlestein this would teach the additional ACLs using additional visibility filter policies); and 
providing, responsive to the request to access the content of the additional managed directory, the filtered content of the additional managed directory (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy to return to the user).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.
While Muhlestein as modified teaches using visibility filter policies, Muhlestein as modified doesn’t specifically teach an additional visibility filter policy different from the visibility filter policy. However, Varadamma is in the same field of endeavor, information retrieval, and Varadamma teaches:
the additional visibility filter policy different from the visibility filter policy (Varadamma, abstract, [0012,0017], note having multiple access control lists (ACLs) for different access protocols)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Varadamma as modified because this would improve the enforcement of security controls for storage systems (Varadamma, [0018]).

Regarding Claim 3:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
the visibility filter policy attached to the managed directory is configured to be used as an access-based enumeration (ABE) policy (Muhlestein, [0019, 0028, 0039], note the user of access-based enumeration (ABE) to filter content based on the visibility filter policy to return to the user).
While Muhlestein as modified teaches using an ABE policy as a visibility filter, Muhlestein as modified doesn’t specifically teach the use of the SMB protocol. However, Varadamma is in the same field of endeavor, information retrieval, and Varadamma teaches:
the request is received by way of server message block (SMB) protocol (Varadamma, [0012], note the user of the SMB protocol)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Varadamma as modified because this would improve the enforcement of security controls for storage systems (Varadamma, [0018]).

Claim 13 discloses substantially the same limitations as claim 2 respectively, except claim 13 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 2 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 2.

Claim 14 discloses substantially the same limitations as claim 3 respectively, except claim 14 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 3 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 3.

Claim Rejections - 35 USC § 103

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlestein in view of Song and Jones et al. (US2007/0220029), hereinafter Jones.

Regarding Claim 5:
Muhlestein as modified shows the method as disclosed above;
While Muhlestein as modified teaches using access control policies for directories, Muhlestein as modified doesn’t specifically teach generating a copy of the managed directory, the copy of the managed directory including a copy of the content of the managed directory and a copy of the visibility filter policy attached to the copy of the managed directory. However, Jones is in the same field of endeavor, information retrieval, and Jones teaches:
generating a copy of the managed directory, the copy of the managed directory including a copy of the content of the managed directory and a copy of the visibility filter policy attached to the copy of the managed directory (Jones, claim 9, note coping directory and ACL).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jones as modified because this would improve the usability and accessibility of the system (Jones, [0008]).

Claim 16 discloses substantially the same limitations as claim 5 respectively, except claim 16 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 5 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 5.

Claim Rejections - 35 USC § 103

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlestein in view of Song and Quatrano et al. (US6748420), hereinafter Quatrano.

Regarding Claim 6:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
receiving a request to access content of an additional directory of the file system (Muhlestein, [0019, 0039], note user request for data, note this is for every request);
determining that the additional directory does not have a visibility filtering policy attached to the additional directory (Song, figure 2 and 4, [0028-0029, 0045], note determining if a local ACL or a service ACL should be used, which is interpreted as determining if the additional directory does not have a visibility filtering policy since the local ACL is optional);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Song as modified because this would improve the usability and compatibility of the system and its security measures.
While Muhlestein as modified teaches using visibility filter policies, Muhlestein as modified doesn’t specifically teach providing, responsive to the request to access the content of the additional directory, the unfiltered content of the additional directory.  However, Quatrano is in the same field of endeavor, information retrieval, and Quatrano teaches:
determining that the additional directory does not have a visibility filtering policy attached to the additional directory (Quatrano, column 28 lines 18-34, note if no ACL, e.g. visibility filter policy, exists then the users have unrestricted access.  While Quatrano doesn’t specifically teach this being for a directory, when combined with the previous references this would be for the directories as taught by Muhlestein); and 
providing, responsive to the request to access the content of the additional directory, unfiltered content of the additional directory (Quatrano, column 28 lines 18-34, note if no ACL, e.g. visibility filter policy, exists then the users have unrestricted access.  While Quatrano doesn’t specifically teach this being for a directory, when combined with the previous references this would be for the directories as taught by Muhlestein).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Quatrano as modified because this would improve the ability of users to access desired content.

Claim 17 discloses substantially the same limitations as claim 6 respectively, except claim 17 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 6 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 6. 

Claim Rejections - 35 USC § 103

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlestein in view of Song and Otsubo (US2018/0115556).

Regarding Claim 9:
Muhlestein as modified shows the method as disclosed above;
Muhlestein as modified further teaches:
identifying a default visibility filter policy to be used to filter the content of the additional directory (Song, figure 2 and 4, [0028-0029, 0045], note determining if a local ACL or a service ACL should be used, if the external device is not using a local ACL then the service ACL is used, which is interpreted as a default visibility filter); 
While Muhlestein as modified teaches using visibility filter policies, Muhlestein as modified doesn’t specifically teach wherein the default visibility filter policy comprises an additional visibility filter policy attached to an additional managed directory that is hierarchically above the additional directory in a directory tree of the file system. However, Otsubo, is in the same field of endeavor, information retrieval, and Otsubo teaches:
wherein the default visibility filter policy comprises an additional visibility filter policy attached to an additional managed directory that is hierarchically above the additional directory in a directory tree of the file system (Otsubo, [0004], note the ACL used for a directory may be inherited from its parent directory).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Otsubo as modified because this would improve the security control of the system.

Claim 20 discloses substantially the same limitations as claim 9 respectively, except claim 20 is directed to a system comprising a memory storing instructions, processor coupled to the memory (Muhlestein, figure 1, note processor and memory) and an export server communicatively coupled to a file system (Song, figure 5, note service managers), while claim 9 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 9.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Styles et al. (US2007/0022091) teaches the use of access based enumeration with access control lists;
Hahn (US2010/0169394) teaches using ACLs with authentication modules to manage access to file system data;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        10/7/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152